DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, and 10-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, lines 4-7, the phrase “the mounting portion comprises…a recess in a top surface” renders the claim vague and indefinite since the elected embodiment of Species V represented in Figures 12-16 of the present application does not have any recess in a top surface of the base portion/mounting portion 512 for receiving any protrusion of the trap portion 514.
In regard to claim 1, lines 7-9, the phrase “wherein the prongs are…and provide power to the insect trap by inserting the insect trap into a standard household electrical wall socket” renders the claim vague and indefinite since it is not the insect trap itself which is inserted into the standard electrical wall socket and instead the prongs are inserted into the socket to provide power to the insect trap.
In regard to claim 1, lines 12-16, the phrase “wherein the mounting portion comprises a docking switch configured to activate the lighting element and the inner sleeve comprises a docking switch activator comprising a tab configured to be received in the recess of the mounting portion and to activate the docking switch when the inner sleeve is engaged with the outer sleeve” renders the claim vague and indefinite since the elected embodiment of Species V represented in Figures 12-16 of the present application does not disclose the use of any switch whatsoever to operate the insect trap 510.  It appears that the trap 510 is turned on when the conductive prongs 522 are inserted into wall electrical socket, and is unlike other embodiments such as the insect trap 110 in Figure 1 which has a switch 116 that may be moved in order to turn the insect trap on or off.  Furthermore, there is no docking switch located in the base portion 512 nor is there any docking switch activator on the removable trap portion 514.  
In regard to claim 21, this claim depends from now cancelled claim 7 and therefore its dependency should possibly be changed to claim 1 instead.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 8, 14, 16-18, 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen 8,375,625 in view of Burrows et al. 6,560,919 and Gilbert 3,998,000 or Swanson et al. 4,852,296 or Weiss et al. 2007/0068068.
In regard to claim 1, Larsen discloses an insect trap (50) comprising:  an inner sleeve (56) having an adhesive surface (72); and an outer sleeve (52) comprising a lighting element (30 of 54) and a mounting portion (54), wherein the lighting element is configured to emit light onto the inner sleeve (62 of 72 faces 30) and the mounting portion comprises electrically conductive prongs (32) on a rear surface (see Figs. 2, 6, 7), wherein the prongs are adapted to mount the insect trap to a wall (see Fig. 1) and provide power to the insect trap by inserting the prongs into a standard household electrical wall socket (24, 26); wherein the inner sleeve (56) comprises a concave shape (see Fig. 7) configured to reflect at least a portion of the light onto the wall, can be removably inserted into the outer sleeve (see col. 3, lines 60-62 & Fig. 7), but does not disclose the inner sleeve comprising a grasping tab adapted for removing the inner sleeve.  Burrows discloses an insect trap comprising an inner sleeve (24); an outer sleeve (12, 14) comprising a lighting element (20) and a mounting portion (12); wherein the inner sleeve (24) is removable (see Fig. 4) and comprises a grasping tab (23) adapted for removing and/or replacing the inner sleeve and for holding on to the inner sleeve (see col. 3, lines 37-39).  It would have been obvious to one of ordinary skill in the art to modify the inner sleeve of Larsen such that it comprises a tab adapted for removing and/or replacing the inner sleeve and for holding on to the inner sleeve in view of Burrows et al. in order to provide the user with a designated location upon the inner sleeve to facilitating grasping and manipulating the inner sleeve as desired.  Larsen also does not disclose wherein the mounting portion comprises a recess in a top surface or wherein the outer sleeve comprises a docking switch configured to activate the lighting element and the inner sleeve comprises a docking switch activator configured to activate the docking switch when the inner sleeve is engaged with the outer sleeve.  Gilbert discloses an electrocution trap for insects comprising a trap portion (25) with a downwardly protruding tab (57) configured to be received in a recess (see upper end of 57 passing through an opening defined in 13 so as to contact and engage 59) in the mounting portion and that displaces a switch (56, 59, 60) of the base portion (13) to close the switch, wherein the switch is configured to activate the lighting element (see col. 2, line 63 to col. 3, line 6 & col. 3, lines 61-68 and see Fig. 6) when the trap portion is mounted on the base portion (see Fig. 4), wherein the switch (56) in the closed position, the system may operate with the lamps (44) and grid (46) being on, and when the switch (56) is in the open position, the circuit is broken and deactivates the lamps (44) and grid (46).  Swanson et al. disclose a device for attracting and electrocuting flying insects comprising a trap portion (12) with a downwardly protruding tab (29, 30) configured to be received in a recess (recess defined by 26,27 shown in Figs. 4-5) in the base portion and that displaces a switch (31,32) of the base portion (bottom of 10) to close the switch, wherein the switch is configured to activate the lighting element (see col. 5, line 52 to col. 6, line 28 & col. 7, line 54 to col. 8, line 5 and see Fig. 6) when the trap portion is mounted on the base portion (see Fig. 5), wherein the switch (29, 30) in the closed position, the system may operate with the U-shaped glow tube (33) and grids (36, 37) being on, and when the switch (56) is in the open position (see Fig. 5 showing that when switch is in the open position then current is interrupted to 33, 36, 37), the circuit is broken and deactivates the U-shaped glow tube (33) and grids (36, 37), and that wherein when the switch is opened to deactivate the current flow to the device to stop its operation and render it harmless to an operator servicing the attractant cup (see col. 7, line 60 to col. 8, line 5).  Weiss et al. disclose an insect trap (100 in Fig. 8) where the cap (170) can be opened to allow replacement of parts such as the incandescent bulb or fluorescent bulb and that the cap (170) can include a hinge so that the cap remains attached to the trap when opened; a switch, such as an interlock switch, can be connected with the cap such that, when the cap is opened, power to the trap is shut off (the switch is part of the base portion and the engaging portion or tab is disposed on the cover; see para. 0035).  It would have been obvious to modify the trap of Larsen such that the mounting portion comprises a recess in a top surface and the outer sleeve comprises a docking switch configured to activate the lighting element and the inner sleeve comprises a docking switch activator configured to be received in the recess of the mounting portion and to activate the docking switch when the inner sleeve is engaged with the outer sleeve in view of Gilbert or Swanson et al. or Weiss et al. in order to prevent the user from becoming injured or have the light shine in their eyes while the trap is being serviced or repaired and also only activate the trap when the inner sleeve is in proper position with respect to the outer sleeve.
In regard to claim 6, Larsen and Gilbert or Swanson et al. or Weiss et al. disclose wherein the docking switch comprises a mechanical switch (56, 59, 60 of Gilbert; 31-32 of Swanson et al.; the switch is part of the base portion and the engaging portion or tab is disposed on the cover of Weiss et al.---see para. 0035), an optical switch, an electronic switch, an electromechanical switch, or a Hall effect sensor.
In regard to claim 8, Larsen discloses wherein the adhesive surface is reflective (inner surface 62 has an adhesive surface that may be seen by the user and therefore the inner surface 62 of adhesive layer 72 reflects a wavelength that represents the color seen by the user).
In regard to claim 14, Larsen discloses wherein the adhesive is a pressure sensitive adhesive (72; when insects land upon the adhesive surface 72 and their weight represents a pressure applied to the adhesive that causes the insects to become entrapped thereon).
In regard to claim 16, Larsen discloses wherein the light (30) creates spots of higher light intensity on the adhesive surface (shape of inner sleeve 56 surrounds light 30 so that the light from 30 hits the adjacent surfaces of 56 before encountering surfaces which are further away).
In regard to claim 17, Larsen does not disclose wherein:  the inner sleeve has a width from about 20 mm to about 600 mm, or from about 20 mm to about 200 mm, or from about 20 mm to about 130 mm; the inner sleeve has a height from about 20 mm to about 600 mm, or from about 20 mm to about 200 mm, or from about 20 mm to about 130 mm; the inner sleeve has a depth from about 5 mm to about 150 mm, or from about 20 mm to about 130 mm, or from about 5 mm to 50 mm; the outer sleeve has a width from about 20 mm to 600 mm wide, or from about 20 mm to 200 mm, or from about 20 mm to 130 mm; the outer sleeve has a height from about 10 mm to 150 mm, or from about 10 mm to 100 mm; or the outer sleeve has a depth from about 10 mm to 150 mm, or from about 10 mm to 80 mm, or from about 10 mm to about 50 mm.  It would have been an obvious matter of design choice to design the inner sleeve such that it has a width from about 20 mm to about 600 mm, or from about 20 mm to about 200 mm, or from about 20 mm to about 130 mm; the inner sleeve has a height from about 20 mm to about 600 mm, or from about 20 mm to about 200 mm, or from about 20 mm to about 130 mm; the inner sleeve has a depth from about 5 mm to about 150 mm, or from about 20 mm to about 130 mm, or from about 5 mm to 50 mm; the outer sleeve has a width from about 20 mm to 600 mm wide, or from about 20 mm to 200 mm, or from about 20 mm to 130 mm; the outer sleeve has a height from about 10 mm to 150 mm, or from about 10 mm to 100 mm; or the outer sleeve has a depth from about 10 mm to 150 mm, or from about 10 mm to 80 mm, or from about 10 mm to about 50 mm since applicant has not disclosed that by doing so is critical to the design or produces any unexpected results and it appears that the inner and outer sleeves would perform equally as well by being dimensioned as claimed, and because a person of ordinary skill in the art would readily dimension the inner and outer sleeves according to the size of the insects to be caught and the space requirements in the deployment environment, wherein a smaller insect trap can be used in a smaller space versus a larger insect trap which can be used in a larger space.
In regard to claim 18, Larsen discloses the adhesive surface (72 comprising 74, 76, 78) having a thickness (see Fig. 8), but does not disclose wherein the adhesive surface has a thickness of about 0.01 mm to about 1 mm, or from about 0.05 mm to about 0.2 mm or about 0.1 mm.  It would have been an obvious matter of design choice to design the adhesive surface such that it has a thickness of about 0.01 mm to about 1 mm, or from about 0.05 mm to about 0.2 mm or about 0.1 mm since applicant has not disclosed that by doing so is critical to the design or produces any unexpected results and it appears that the adhesive surface of Larsen would perform equally as well as having a thickness as claimed, and because a person of ordinary skill in the art would readily dimension the thickness of the adhesive layer depending upon the size of the insects to be caught and also the duration in which the adhesive lasts due to high traffic of insects crawling over the adhesive.
In regard to claim 21, Larsen discloses wherein the mounting portion (54) comprises electrically conductive prongs (32) on a rear surface (see Figs. 2, 6, 7), wherein the prongs are adapted to mount the insect trap to a wall and provide power to the insect trap by inserting the insect trap into a standard household electrical wall socket (24, 26), wherein the mounting portion comprises two electrically conductive prongs (32).
In regard to claims 22-23, Larsen discloses wherein the outer sleeve (52) and inner sleeve (56) are opaque (see col. 3, lines 19-22).
In regard to claim 24, Larsen discloses wherein the inner sleeve (56) is configured to align with the outer sleeve (52; see Figs. 6-7).
In regard to claim 25, Larsen discloses wherein the inner sleeve (56) is configured to be dropped into the outer sleeve (52; see Fig. 7).
Claims 8, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen 8,375,625 in view of Burrows et al. 6,560,919 and Gilbert 3,998,000 or Swanson et al. 4,852,296 or Weiss et al. 2007/0068068 as applied to claim 1 above, and further in view of Nelson et al. 7,096,621.
 In regard to claim 8, alternatively Larsen does not disclose wherein the adhesive surface is reflective (inner surface 62 has an adhesive surface that may be seen by the user and therefore the inner surface 62 of adhesive layer 72 reflects a wavelength that represents the color seen by the user).  Nelson et al. disclose an insect trap comprising an inner board (57) having an adhesive surface (adhesive side 132); and an outer sleeve (trap 10 with housing 16 and back wall 58) comprising a lighting element (24, 28) and a mounting portion (58), wherein the adhesive surface (132) is reflective (see col. 4, lines 40-47).  It would have been obvious to one of ordinary skill in the art to modify the adhesive surface of the inner sleeve of Larsen such that it is reflective in view of Nelson et al. in order to provide an inner sleeve which aids in directing reflected light onto the mounting surface or out of the insect trap so as to increase the attractive range of the insect trap by directing reflected light outwardly away from the insect trap.
Alternatively in regard to claim 23, Larsen does not disclose wherein the inner sleeve is opaque.  Nelson et al. disclose an insect trap comprising an inner board (57) having an adhesive surface (adhesive side 132); and an outer sleeve (trap 10 with housing 16 and back wall 58) comprising a lighting element (24, 28) and a mounting portion (58), wherein the inner sleeve is opaque (board beneath the glue may be a dark color such as black so as to reflect less light if desired; see col. 4, lines 40-45).  It would have been obvious to one of ordinary skill in the art to modify the inner sleeve of Larsen such that it is opaque in view of Nelson et al. in order to reflect less light off of the inner sleeve and outwardly from the insect trap if desired.
Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen 8,375,625 in view of Burrows et al. 6,560,919 and Gilbert 3,998,000 or Swanson et al. 4,852,296 or Weiss et al. 2007/0068068 as applied to claim 1 above, and further in view of WO 2005/053389 to Feldhedge et al. and Coventry 8,402,691 or Lin 2009/0038207.
In regard to claim 10, Larsen discloses the mounting portion (54) and the lighting element (30) comprises a light (30) electrically coupled to the mounting portion (54) and the prongs (32), but does not disclose the mounting portion which comprises a circuit board and the lighting element which comprises one or more LED lights electrically coupled to the circuit board.  Feldhedge et al. disclose an electric mosquito trap comprising an inner sleeve (shield 60 with adhesive layer); an outer sleeve (10, 23, 40) comprising a lighting element (32-34) and a mounting portion (10) with prongs, wherein the mounting portion comprises electrical connections for the LEDs and a light emitting chip (see lines 136-157 of the translation) and the lighting element (32-34) comprises one or more LED lights (32-34) electrically coupled to the circuit board (see lines 141-142 of the translation).  It would have been obvious to one of ordinary skill in the art to modify the lighting element such that it comprises one or more LED lights in view of Feldhedge et al. in order to provide a light source which consumes less power but provides greater light output than a standard light bulb and which can handle rugged use because LEDs can withstand greater impact forces to thereby provide a light source which is more durable.  Larsen and Feldhedge et al. do not disclose wherein the mounting portion comprises a circuit board or the one or more LED lights being electrically coupled to the circuit board.  Coventry and Lin disclose a mounting portion (41 OR 30) comprising a circuit board (55 & 58 OR light board 11 & power supply 20 is related to a PCB provided with circuitry and associate electronic devices; see paras. 0016-17) and one or more LED lights (56 & 58A OR 12-13) being electrically coupled to the circuit board.  It would have been obvious to one of ordinary skill in the art to modify the mounting portion and one or more LED lights of Larsen and Feldhedge et al. such that the mounting portion comprises a circuit board and the one or more LED lights being electrically coupled to the circuit board in view of Coventry or Lin in order to provide a modular design for the light source which avoids the use of cumbersome electrical wiring in order to connect the LEDs to the power source since the circuit board provides the necessary connections and enables the LEDs to be replaced in a modular fashion since the LEDs are mounted upon the circuit board so as to facilitate repair when necessarily performed by the user.
In regard to claim 11, Larsen, Feldhedge et al., and Coventry or Lin disclose wherein the LED lights are protected by a transparent or translucent window (35---see lines 142-143 of the translation of Feldhedge; prism 40 & plastics casing/lens 53 of Coventry [see col. 5, lines 7-26]; see longitudinally arch-shaped transparent covers over LEDS 12-13 that are mounted on light board 11 in Fig. 2).  
Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen 8,375,625 in view of Burrows et al. 6,560,919 and Gilbert 3,998,000 or Swanson et al. 4,852,296 or Weiss et al. 2007/0068068 as applied to claim 1 above, and further in view of WO 2005/053389 to Feldhedge et al.
In regard to claim 12, Larsen does not disclose wherein the lighting element comprises at least one LED that emits UV light and at least one LED that emits visible light.  Feldhedge et al. disclose wherein the lighting element (32-34) comprises at least one LED that emits UV light (see lines 116-128 & 236-243 of the translation) and at least one LED that emits visible light (see lines 116-128 & 145-157 of the translation).  It would have been obvious to one of ordinary skill in the art to modify the lighting element of Larson such that it comprises at least one LED that emits UV light and at least one LED that emits visible light in view of Feldhedge et al. in order to provide different wavelengths of attractive light so as to utilize the wavelengths that are especially attractive to the particular species of insects to be caught.
In regard to claim 13, Larsen and Feldhedge et al. disclose wherein the at least one LED that emits visible light emits blue light (blue light emitting diode 33 [see line 150 of the translation of Feldhedge et al.]; the wavelength of light in the blue spectrum is about 450-495 nm; see lines 155-157 of the translation of Feldhedge et al.).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen 8,375,625 in view of Burrows et al. 6,560,919 and Gilbert 3,998,000 or Swanson et al. 4,852,296 or Weiss et al. 2007/0068068 as applied to claim 14 above, and further in view of Moss 2014/0013651 or Klein 2011/0214340.
Larsen does not disclose wherein the adhesive is selected form the group consisting of acrylics, butyl rubber, natural rubber, nitriles, silicones, styrene block copolymers, styrene-ethylene/propylene, styrene-isoprene-styrene, and vinyl ethers.  Moss disclose the adhesive is selected form the group consisting of acrylics, butyl rubber, natural rubber, nitriles, silicones, styrene block copolymers, styrene-ethylene/propylene, styrene-isoprene-styrene, and vinyl ethers (see para. 0049 OR see para. 0007).  It would have been obvious to one of ordinary skill in the art to modify the adhesive of Larsen such that it is selected from the group consisting of acrylics, butyl rubber, natural rubber, nitriles, silicones, styrene block copolymers, styrene-ethylene/propylene, styrene-isoprene-styrene, and vinyl ethers in view of Moss or Klein in order to utilize known adhesives that are effective in trapping insects that come into contact therewith.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen 8,375,625 in view of Burrows et al. 6,560,919 and Gilbert 3,998,000 or Swanson et al. 4,852,296 or Weiss et al. 2007/0068068 as applied to claim 1 above, and further in view of Dryden 5,231,790.
Larsen discloses the inner sleeve (56) which may be discarded or recycled, but does not disclose wherein the inner sleeve comprises a material selected from the group consisting of plastic, paper, paperboard, cardboard, paper pulp, or mixtures thereof.  Dryden discloses wherein the inner sleeve (16; see col. 3, lines 34-44 OR ) comprises a material selected from the group consisting of plastic, paper, paperboard, cardboard, paper pulp, or mixtures thereof.  It would have been obvious to one of ordinary skill in the art to modify the inner sleeve such that it comprises a material selected from the group consisting of plastic, paper, paperboard, cardboard, paper pulp, or mixtures thereof in view of Dryden in order to provide an inner sleeve that is made from a known material capable of receiving the adhesive layer thereon and which is readily available and inexpensive.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen 8,375,625 in view of Burrows et al. 6,560,919 and Gilbert 3,998,000 or Swanson et al. 4,852,296 or Weiss et al. 2007/0068068 as applied to claim 1 above, and further in view of Feldhedge et al. 2006/0283075.
Larsen does not disclose wherein the adhesive on the adhesive surface of the inner sleeve is transparent or translucent.  Feldhedge et al. disclose wherein the adhesive on the adhesive surface of the inner sleeve is transparent (the transparent adhesive film makes rapid visual checking of the degree of exhaustion of the adhesive layer possible such that the container can be simply held against the light in such a way that the accumulation of caught insects or dust and other dirt particles on the adhesive layer is readily visible; see para. 0007) or translucent.  It would have been obvious to one of ordinary skill in the art to modify the adhesive on the adhesive surface of the inner sleeve such that it is transparent in view of Feldhedge et al. in order to allow the user to rapidly visually check the degree of exhaustion of the adhesive layer so as to facilitate the determination of when the inner sleeve should be replaced when it is full of caught insects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA